DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 05/11/18, 3/18/19 & 2/7/20.
 Claims 1-18 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burian et al. (US 2008/0029602) in view of Van der Merwe et al. (US 2013/0240628).
Re Claims 1 and 16: Burian et al. teaches method and apparatus for providing a camera barcode reader, which includes having at least one light receiving element {see ¶ 4-5+} for herein interpreted as the reading element 70} with a classifier {herein classification element 76} being implemented in the evaluation unit for assigning code information to code regions of the image date (¶ 39-53, 66-68+). Burian et al. teaches a decoder element 80 (¶ 28, 38-39+).
Burian et al. fails to specifically teach wherein the classifier  is configured for machine learning and is trained by means of supervised learning based on codes read by a classic decoder which does not make use of methods of machine learning.
Van der Merwe et al. taches barcode recognition using data-driven  classifier, wherein the classifier  is configured for machine learning and is trained by means of supervised learning based on codes read by a classic decoder which does not make use of methods of machine learning (¶ 89-91+, 125+). 
In view of Van der Merwe et al.’s teachings, it would have obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Burian et al. that the classifier  is configured for machine learning and is trained by means of supervised learning based on codes read by a classic decoder so as to improve on the analytics as well as to facilitate predicting outcomes. Such modification would be beneficial by providing algorithm that may perform various data mining operations on the data such as classifications, clustering and the like.   
	Re Claims 2 and 17: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the code reader being a bar code reader (¶ 38+).
	Re Claim 3: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classic decoder {herein decoder element 80} is configured to process black and white image information (¶ 42, 59-60+).
herein binarization element 78} the image data and determine edge positions in the image data (¶ 38-56, 67-68+).
	Re Claim 5: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classifier assigns code information to code regions based on gray level information of the image data (¶ 38-41, 55-56, 66+).
	Re Claim 6: The teachings of Burian et al. have been discussed above.
Burian et al. fails to specifically teach  that the classifier comprises a neural network or a support vector machine.
Van der Merwe et al. taches barcode recognition using data-driven  classifier, wherein the classifier comprises a neural network or a support vector machine (¶ 93-99). 
In view of Van der Merwe et al.’s teachings, it would have obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Burian et al. that the classifier comprises a neural network or a support vector machine so as to analyze inputs and generate corresponding  outputs.
	Re Claim 7: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classifier also determines a measure of reliability for the respective assignment of code information to a code region (¶ 42+).
	Re Claims 8-9: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the evaluation unit is configured to divide code regions into individual code elements, and wherein the classifier only decodes one code element per step, wherein the evaluation unit is configured to locate at least one of a start character and a stop character by means 
	Re Claim 10: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classic decoder is also implemented in the evaluation unit (¶ 26-37, 43-44, 56-64+). 
	Re Claim 11: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the evaluation unit is configured to read a code by assigning code information to image data of a code region with the classic decoder 80 and the classifier 78 (¶ 39-40, 51-53+, 68+). 
	Re Claim 12: Burian et al. as modified by Van der Merwe et al. teaches method and apparatus, wherein the classifier is used only to read codes which could not be read by the classic decoder (¶ 10-11+, 55, 65-70+).

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that: 
Re Claim 13: the evaluation unit is configured to repeat the assignment of code information to code regions for different lines through the image data and to subsequently combine partial results into a common code content;
Re Claim 15: the evaluation unit is configured for code reading across images, wherein code regions are tracked between image data generated at different points in time, code information is assigned to respective code elements in the code regions thus multiply recorded, and the code information subsequently is combine into the code content. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Powers et al. (US 2011/0068175) teaches system and method for estimation and classification barcodes using heuristic and statistical measures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EDWYN LABAZE/Primary Examiner, Art Unit 2887